Citation Nr: 0523327	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis with headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastritis/gastroenteritis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1975 and from October 1977 until his retirement in 
April 1997.

In a rating decision dated in February 1998, the Regional 
Office (RO) denied the veteran's claim for service connection 
for sinusitis with headaches and for gastritis.  By rating 
action dated in August 1998, the RO denied service connection 
for an acquired psychiatric disability.  He was notified of 
each of these determinations and of his appellate rights, by 
a letter dated in February 1998 and August 1998, 
respectively, but a timely appeal of any of the denials was 
not filed.  The veteran has subsequently sought to reopen his 
claims for service connection for these disabilities.  A 
January 2002 rating decision denied service connection for an 
acquired psychiatric disability.  In a rating action dated in 
August 2003, the RO again denied service connection for 
sinusitis with headaches and for gastritis/gastroenteritis.  
The veteran appealed these determinations to the Board of 
Veterans' Appeals (Board).  

The Board notes that many additional issues have been raised 
by the veteran and adjudicated by the RO.  The veteran's 
then-representative, in March 2003, withdrew the issues of 
entitlement to service connection for a dental disability, 
whether new and material evidence had been submitted to 
reopen a claim for service connection for alcohol abuse, and 
service connection for tobacco abuse.  In a statement dated 
in May 2004, the veteran withdrew the following issues:  
entitlement to service connection for lichen simplex; 
entitlement to service connection for tinea corporis; 
entitlement to an increased rating for patellofemoral 
syndrome of the right knee; entitlement to an increased 
rating for patellofemoral syndrome of the left knee; 
entitlement to an increased rating for hypertension; 
entitlement to an increased rating for a low back disability; 
entitlement to an increased rating for arthritis of the right 
foot; entitlement to an increased rating for scar of the 
right buttock; entitlement to an increased rating for scar of 
the right shoulder; and entitlement to an increased rating 
for hemorrhoids.  The Board notes that in a Statement in 
Support of Claim dated in February 2005, the veteran also 
specifically stated that he wished to withdraw the remaining 
claims that were pending.  Thus, this decision will only 
address the issues set forth on the cover page, and all other 
issues addressed in the statement of the case and the 
supplemental statement of the case dated in May 2004 are not 
before the Board at this time.  Accordingly, this decision is 
limited to the issues set forth on the previous page.

The Board points out that in the Statement in Support of 
Claim dated in February 2005, the veteran also indicated that 
the issues on appeal included, in addition to those set forth 
on the cover page, entitlement to an increased rating for his 
service-connected low back disability.  Since he had 
previously withdrawn this issue, the Board construes this 
statement as a claim for an increased rating.  During the 
hearing before the undersigned in June 2005, the veteran 
referred to claims for service connection for bronchitis and 
a foot disability, as well as a claim for an increased rating 
for hemorrhoids.  In view of the fact that these matters were 
not developed or certified for appeal, they are referred to 
the RO for additional action.  

In the January 2002 rating decision that denied service 
connection for an acquired psychiatric disability, the RO 
noted the August 1998 rating action, but adjudicated the 
claim without regard to finality of the previous final 
determination.  Similarly, the Board observes that in the 
August 2003 rating decision denying service connection for 
sinusitis with headaches and gastritis/gastroenteritis, the 
RO, while noting the February 1998 rating action, essentially 
considered the claim for service connection for these 
disabilities without regard to finality of the previous 
determination.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claims, the issues certified 
by the RO have been rephrased as noted on the title page.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  By rating decision dated in February 1998, the RO denied 
service connection for sinusitis with headaches.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

2.  The evidence added to the record since the February 1998 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for sinusitis with headaches.

3.  By rating decision dated in February 1998, the RO denied 
service connection for gastritis/gastroenteritis.  The 
veteran was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

4.  The evidence added to the record since the February 1998 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for gastritis/gastroenteritis.


CONCLUSIONS OF LAW

1.  The RO's decision of February 1998, which denied service 
connection for sinusitis with headaches, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

2.  The evidence received since the February 1998 rating 
decision is not new and material to reopen the veteran's 
claim for sinusitis with headaches.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The RO's decision of February 1998, which denied service 
connection for gastritis/gastroenteritis, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

4.  The evidence received since the February 1998 rating 
decision is not new and material to reopen the veteran's 
claim for gastritis/gastroenteritis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2002 letter 
from the RO to the appellant that was issued prior to the 
initial AOJ decision.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his/her and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his/her possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  Also of 
record are reports of VA and private post service treatment 
and examination.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

New and material evidence 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claims for 
service connection for sinusitis with headaches and 
gastritis/gastroenteritis was in February 1998.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The "old" evidence of record

The service medical records disclose that the veteran 
complained of sinus congestion, stomach upset and general 
malaise of two days duration in October 1976.  Following an 
examination, the assessment was flu syndrome.  He was seen 
for an upper respiratory infection in February 1985.  An 
examination showed sinus tenderness.  In March 1994, he 
complained of cold symptoms for three weeks.  He stated that 
he had been coughing up greenish sputum.  He reported sinus 
pain and nasal congestion.  He also noted shortness of breath 
when breathing through his nose.  An examination revealed 
that the lungs were clear to auscultation.  The assessment 
was sinusitis/upper respiratory infection.  Medication was 
prescribed.  

The service medical records also show that the veteran 
reported a one-week history of nausea, a non-productive cough 
and malaise in May 1975.  He denied vomiting, diarrhea, 
fever, headache and sore throat.  An examination of the 
abdomen revealed slight epigastric tenderness.  The 
impression was viral gastritis.  He complained of an upset 
stomach with nausea for one day in December 1977.  The 
assessment was gastritis.  The veteran again had complaints 
concerning his stomach in October 1978.  It was indicated 
that he had symptoms of mild gastric reflux without nausea, 
vomiting or diarrhea.  Medication and a bland diet were 
recommended.  The veteran complained of diarrhea, vomiting 
and dizziness in January 1992.  The assessment was to rule 
out stomach virus.  In May 1995, the veteran complained of 
nausea, vomiting and diarrhea.  He also noted body aches and 
stomach cramps.  On examination, the abdomen was soft.  There 
was no tenderness, guarding or rebound.  No organomegaly was 
reported.  The assessment was gastroenteritis.  

On a report of medical history in February 1997, the veteran 
related a history of sinusitis.  He denied frequent 
indigestion or stomach trouble.  On the retirement 
examination in February 1997, the sinuses and abdomen and 
viscera were evaluated as normal.  

The veteran was afforded a general medical examination by the 
VA in August 1997.  He stated that about three times a year 
he had a bad sinus infection and that he had to take 
antibiotics to clear it up.  He asserted that he had a sinus 
headache with it.  He also claimed that he was diagnosed with 
gastritis in service.  He maintained that he used Maalox to 
control his symptoms.  He related that he had these symptoms 
about two times a week.  An examination of the nose and 
sinuses was normal.  It was indicated that he had trouble 
with seasonal rhinitis, but it was not present on the 
examination.  The sinuses were non-tender, and the veteran 
had no nasal discharge.  There was no epigastric tenderness, 
and the digestive system was within normal limits.  An X-ray 
study of the sinuses was normal.  The pertinent diagnoses 
were seasonal sinus with headaches, normal examination; and 
gastrointestinal disorder, gastritis, by history. 

The February 1998 RO decision 

Based on the evidence summarized above, the RO, by rating 
action dated in February 1998, denied service connection for 
sinusitis with headaches and gastritis.  It was indicated 
that the veteran had been treated in service for complaints 
concerning the sinuses and gastrointestinal system, but that 
his symptoms resolved.  It was further noted that neither a 
chronic sinus condition nor a chronic gastrointestinal 
disability was present in service.  

The additional evidence 

VA outpatient treatment records dated from 1998 to 2000 have 
been associated with the claims folder.  The veteran 
complained of sinus and chest congestion and a cough for five 
to six days in December 1998.  He again reported sinus 
congestion in April 1999.  He complained of a sinus 
infection, cough with green sputum and a runny nose in May 
1999.  Following an examination, the pertinent assessment was 
sinusitis.  The veteran described vague upper abdominal pains 
that lasted only a few seconds in December 2000.  He denied 
nausea, vomiting or diarrhea.  The pertinent assessments were 
indigestion and gastroesophageal reflux disease.  

A general medical examination was conducted by the VA in May 
2001.  An examination revealed that the sinuses were non-
tender.  The abdomen was non-tender with audible bowel 
sounds.  No diagnosis referable to the sinuses or 
gastrointestinal system was made.  

The veteran was afforded a VA examination of the nose and 
sinuses in August 2004.  The examiner noted that she reviewed 
the claims folder.  The veteran reported that he had been 
given an inhaler and antibiotics while in service for his 
sinus condition.  He also related that he had headaches with 
a flare-up of his sinus condition.  Following an examination, 
the pertinent diagnoses were allergies per history; upper 
respiratory infection, resolved without residuals; and 
sinusitis with headaches, per history and no service medical 
record evidence of a chronic condition, likely resolved 
without residual.  The examiner stated that a sinus series 
revealed acute or chronic left maxillary sinusitis.  She 
added that the veteran had an acute sinus episode in service 
with no chronicity, likely resolved without residuals.  

A VA gastrointestinal examination was conducted in August 
2004.  The examiner noted that she reviewed the claims 
folder.  The veteran reported that he began having upset 
stomachs while he was in service.  He asserted that he took 
medication in service, and continued to do so following his 
discharge from service.  He insisted that he was diagnosed 
with an ulcer.  He claimed he had hematemesis three to four 
times in service, but that he was not evaluated for this 
since he stated that it resolved on its own. He described 
mild dysphagia and odynophagia with solids and liquids.  He 
reported melena in the past, but not recently.  The veteran 
also described bloating, belching and flatulence, as well as 
frequent diarrhea.  He maintained that he had a sensation of 
feeling hungry all the time, and reported reflux.  Following 
an examination, the diagnosis was history of 
gastritis/gastroenteritis, resolved without residual.  The 
examiner commented that the veteran did not have any 
condition of chronic gastritis/gastroenteritis while in 
service.  She stated that this condition can be triggered by 
different illnesses and irritants, but generally cleared 
spontaneously with avoidance of the irritant, or a viral 
illness.  She concluded that the conditions of the veteran 
were acute in nature and resolved without residual 
disability.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As noted above, the RO originally denied service connection 
for sinusitis with headaches and gastritis/gastroenteritis in 
February 1998 on the basis that the in-service findings were 
acute and transitory and resolved without residual 
disability.  The Board notes that the veteran reported 
treatment during service for sinusitis and gastrointestinal 
complaints and the conditions continued to be present 
following his discharge from service.  The evidence submitted 
subsequent to the February 1998 rating action consists of VA 
outpatient treatment records, the reports of a VA 
examination, and the veteran's statements in support of his 
claim, including his testimony at a hearing before the 
undersigned.  The evidence does show that the veteran has 
been treated on occasion following service for sinusitis and 
gastritis.  Although this evidence is new in that it was not 
previously of record, it cannot be deemed to be material 
since it merely confirms that the veteran has had complaints 
concerning sinusitis and gastritis, information that was 
known at the time of the February 1998 RO decision.  The 
recently received evidence, considered in conjunction with 
the record as a whole, does not suggest that the veteran had 
a chronic sinus condition or chronic gastroenteritis during 
service.  

The Board finds that the additional evidence is merely 
cumulative and does not relate to the basis for the prior 
final denial.  Evidence noting that the veteran has been 
treated for a sinus condition or has had gastrointestinal 
complaints following service was previously of record.  The 
additional evidence, considered in conjunction with the 
record as a whole, provides no findings suggesting that any 
current sinusitis with headaches or gastritis/gastroenteritis 
are related to service.  In this regard, the Board emphasizes 
that following the recent VA examinations, it was concluded 
that the in-service findings regarding sinusitis and 
gastritis were acute and transitory and resolved without 
residual disability.  Indeed, it was found that the 
conditions were present by history only.  The additional 
evidence reflects treatment for sinusitis and gastritis many 
years after service, and has no bearing on the question 
whether either condition, if present currently, is related to 
service.  As such, the deficiency noted as the basis for the 
prior final denial remains unestablished.  There is no 
evidence suggesting that sinusitis with headaches or 
gastritis/gastroenteritis, if present, are related to 
service.  The Board concludes, therefore, that the evidence 
is not new and material, and the claims for service 
connection for sinusitis with headaches or 
gastritis/gastroenteritis are not reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis with headaches, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
gastritis/gastroenteritis, the appeal is denied.


REMAND

The veteran also asserts that he has submitted new and 
material evidence to reopen his claim for service connection 
for an acquired psychiatric disability.  

The RO denied service connection for an acquired psychiatric 
disability in August 1998.  The veteran was notified of this 
decision and of his right to appeal, but a timely appeal was 
not received.  He has subsequently sought to reopen the 
claim.  

On November 9, 2000, the VCAA became law.  This law redefined 
the obligations of the VA with respect to the duty to assist 
and included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record does not reflect 
that the appellant has been furnished the notice required by 
VCAA, to include as specified in 38 U.S.C.A. § 5103(a) and 
(b), relative to the psychiatric disability issue on appeal.  
The Board notes that a VA letter issued in May 2002 did not 
refer to the psychiatric disability claim.  The statement of 
the case issued in November 2002 provided the pertinent 
regulation concerning VA development with respect to the 
claim for service connection, but this is not sufficient to 
comply with the requirements of the law.  

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following action:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate the claim of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for an acquired 
psychiatric disability.  The appellant 
must be apprised of what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  He 
must also be advised to send any evidence 
in his possession pertinent to the appeal 
to VA.  

2.  The RO should readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.




he appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


